DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on May 25, 2021.  Accordingly, claims 1-8 are currently pending in the application.	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed  sensor arrangement for capacitive position detection of a hand on a steering wheel in combination as claimed including a measurement device electrically connected to the sensors, wherein the measurement device is adapted to perform a sequence of detection operations, and in each detection operation, to activate at least one sensor by applying a detection signal to its at least one sensor electrode in order to capacitively detect the hand while grounding at least one 
With regard to claims 2-8, these claims are allowed at least by virtue of their dependencies from the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Bennett et al. (US 2012/0326735 A1) relates generally to the field of vehicles, more specifically relates to a sensor system in a steering wheel of a vehicle.  The sensor system for a steering wheel of a vehicle includes a first sensor disposed within a first portion of the steering wheel to detect contact with a front left surface of the steering wheel.  The sensor system includes a second sensor disposed within a second portion of the steering wheel separate from the first portion to detect contact with a front right surface of the steering wheel.  The sensor system also includes a third sensor disposed within the steering wheel to detect contact with a rear surface of the steering wheel.  The first, second and third sensors are configured to respectively detect touching of the front left surface, the front right, and the rear surface of the steering wheel by a hand or a non-hand part of an operator of the vehicle.  The first, second and 
Chang et al. (US 10,416,829 B1) relates to the field of pressure detection, and more particularly, to a pressure and touch sensitive technique.  A touch sensitive processing apparatus for controlling a pressure and touch sensitive panel comprises at least one elastic and dielectric element; and an enclosed force sensitive electrode located by one side of the elastic and dielectric element.  The enclosed force sensitive electrode comprises multiple electrical wiring points for connecting to the touch sensitive processing apparatus.  A processor configured to perform the following steps comprising: directing the driving circuit to emit a driving signal by at least one of the plurality of first electrodes; directing the measuring circuit to measure pressure sensitive measured values of the driving signal induced by the ring force sensitive electrode from at least two of the plurality of electrical wiring points; and comparing the pressure sensitive measured values to a base pressure sensitive measured value in order to calculate a position and a strength of an exerted pressure on the pressure and touch sensitive panel, wherein the processor is further configured to direct the driving circuit to emit the driving signal by the plurality of first electrodes in turn, when each one of the plurality of first electrodes emits the driving signal, the processor directs the measuring circuit to measure sensing values of the plurality of second electrodes at the same time in order to obtain one two dimensional sensing information, and the processor obtains a position of an external conductive object approximating the pressure and touch sensitive panel according to the two dimensional sensing information and a base two dimensional sensing information.  However, Chang et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858